Parker, Justice.
-—-The general rule undoubtedly is, that in the absence of any statutory exception the costs would be governed by the statute (regulating costs) in force when judgment was rendered, although that statute was passed after the commencement of the suit. But the code has expressly excepted from its operation suits pending prior to *174the first day of July, 1848. (Code, §§ 8, 471.) By a subsequent statute, certain sections of the code are made applicable to “ existing suits,” but those regulating “ costs in civil actions ” are not among the number.
There is no doubt but this bill of costs should be made out according the late chancery fee bill. The case of (Holmes v. St. John, 2 Code Rep. 46,) is not inconsistent with this view of the law. The' question there presented was whether costs should be allowed under the code, or the amended code, the suit being commenced before the code was amended and decided afterwards; and Mr. Justice Welles was clearly right in holding that in such case costs must be governed by the amended code. The misapprehension of the point decided in that case has arisen from the too general language made use of by the reporter in his marginal note. The bill was withdrawn to be modified accordingly. •